 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is dated as of July 1, 2010,
between Novavax, Inc., a Delaware corporation having its principal office at
9920 Belward Campus Drive, Rockville, MD 20850, and Gregory M. Glenn
(“Executive”).
 
WHEREAS, Executive will commence employment with the Company on a date to be
determined pursuant to an offer letter dated May 12, 2010; and
 
The Company and Executive hereby agree as follows:
 
1.           Employment.  The Company hereby employs Executive and Executive
hereby accepts employment as Senior Vice President and Chief Scientific Officer
upon the terms and conditions hereinafter set forth.  As used throughout this
Agreement, “Company” shall mean and include any and all of its present and
future subsidiaries and any and all subsidiaries of a subsidiary.  Executive
warrants and represents that he is free to enter into and perform this Agreement
and is not subject to any employment, confidentiality, non-competition or other
agreement which prohibits, restricts, or would be breached by either his
acceptance or his performance of this Agreement.
 
2.           Duties.  During the Term (as hereinafter defined), Executive shall
devote his full business time to the performance of services as Senior Vice
President and Chief Scientific Officer of Novavax, Inc., performing such
services, assuming such responsibilities and exercising such authority as are
set forth in the Bylaws of the Company for such offices and assuming such other
duties and responsibilities as prescribed by the President and CEO and Board of
Directors.  During the Term, Executive’s services shall be completely exclusive
to the Company and he shall devote his entire business time, attention and
energies to the business of the Company and the duties which the Company shall
assign to him from time to time.  Executive agrees to perform his services
faithfully and to the best of his ability and to carry out the policies and
directives of the Company.  Notwithstanding the foregoing, it shall not be a
violation of this Agreement for the Executive to serve as a director of any
company whose products do not compete with those of the Company and to serve as
a director, trustee, officer, or consultant to a charitable or non-profit
entity; provided that such service does not adversely affect Executive’s ability
to perform his obligations hereunder.  Executive agrees to take no action which
is in bad faith and prejudicial to the interests of the Company during his
employment hereunder.  Notwithstanding the location where Executive shall be
based, as set forth in this Agreement, he also may be required from time to time
to perform duties hereunder for reasonably short periods of time outside of said
area.
 
3.           Term.  The term of this Agreement shall be for a period of one
year, beginning on a date to be determined during 2010, but in no event later
than July 30, 2010 and shall be renewed automatically for additional
twelve-month periods on the terms set forth herein, as they may be modified from
time to time by mutual agreement, such agreement not to be unreasonably
withheld.  The parties acknowledge that the employment hereunder is employment
at will.
 
4.           Compensation.
 
(a)           Base Compensation.  For all Executive’s services and covenants
under this Agreement, the Company shall pay Executive an annual salary, which is
$350,000 as of the date of this Agreement, established by the Board of Directors
or an authorized committee thereof (in accordance with the management processes)
and payable in accordance with the Company’s payroll policy as constituted from
time to time.  The Company may withhold from any amounts payable under this
Agreement all required federal, state, city or other taxes and all other
deductions as may be required pursuant to any law or government regulation or
ruling.
 

--------------------------------------------------------------------------------


 
(b)           Bonus Program.  The Company agrees to pay the Executive a
performance and incentive bonus in respect of Executive’s employment with the
Company each year in an amount determined by the President and CEO and Board of
Directors (or any committee of the Board of Directors authorized to make that
determination) to be appropriate based upon Executive’s, and the Company’s,
achievement of certain specified goals, with a target bonus of 40%, or any other
percentage determined by the Board of Directors, of Executive’s base salary
during the year to which the bonus relates.  Such bonus shall be payable no
later than two and one-half months following the year for which the bonus
applies.  The bonus shall be paid out partly in cash and partly in shares of
restricted stock, in the discretion of the Board of Directors.
 
(c)           One Time Signing
Bonus.                                                                Executive
is eligible to receive a one time signing bonus of $75,000 which will be paid
within the first 30 days of his employment on a regularly schedule pay date
(subject to applicable withholdings and deductions).  Executive agrees that in
the event that (i) he resigns from the company before he has completed twelve
(12) full months of service or (ii) the Company terminates his employment for
Cause (as defined in Section 7(b) below) before he has completed twelve (12)
full months of service, he will then, within seven (7) days of such resignation
or termination, refund to the Company the gross amount of the signing bonus paid
hereunder.
 
(d)           Stock Awards.  Subject to approval by the Board of Directors (or
any committee of the Board of Directors authorized to make that determination),
the Company will grant Executive (a) stock options to purchase 350,000 shares of
the Company’s Common Stock ($.01 par value) at an exercise price equal to the
closing price of the Company’s Common Stock on the later date of Executive’s
date of hire or the date of such Board of Directors’ approval and (b) 50,000
shares of restricted stock.  Stock option described in (a) above will vest as to
one-third of the award on each of the first three (3) anniversaries of
Executive’s date of employment.  Restricted stock described in (b) above will
vest on January 1, 2011.
 
Executive will be eligible for additional stock awards based upon performance
subject to the approval of the President and Chief Executive Officer and the
Board of Directors.
 
5.           Reimbursable Expenses.  Executive shall be entitled to
reimbursement for reasonable expenses incurred by him in connection with the
performance of his duties hereunder in accordance with such procedures and
policies for executive officers as the Company has heretofore or may hereafter
establish.  The amount of expenses eligible for reimbursement during any
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year, and the reimbursement of an eligible expense shall be made
as soon as practicable after Executive submits the request for reimbursement,
but not later than December 31 following the calendar year in which the expense
was incurred.
 
6.           Benefits.
 
(a)           Executive shall be entitled to four weeks of paid vacation time
per year starting from the date of commencement of employment, calculated and
administered in accordance with Company policies for executive officers in
effect from time to time.  The Executive shall be entitled to all other benefits
associated with normal full time employment in accordance with Company policies.
 
(b)           Subject to approval by the Board of Directors (or any committee of
the Board of Directors authorized to make that determination), Executive shall
be entitled to participate in the Company’s Change of Control Severance Benefit
Plan adopted by August 10, 2005, as amended and restated on July 26, 2006 and as
further amended on December 31, 2008 (the “Change of Control Severance Benefit
Plan”).
 
2

--------------------------------------------------------------------------------


 
7.           Termination of Employment.
 
(a)           Notwithstanding any other provision of this Agreement, Executive’s
employment may be terminated, without such action constituting a breach of this
Agreement:
 
(i)           By the Company, for “Cause,” as defined in Section 7(b) below;
 
(ii)           By the Company, without Cause
 
(iii)           By the Company, upon 30 days’ notice to Executive, if he should
be prevented by illness, accident or other disability (mental or physical) from
discharging his duties hereunder for one or more periods totaling three
consecutive months during any twelve-month period;
 
(iv)           By the Executive with “Good Reason”, as defined in Section 7(c)
below, within 30 days of the occurrence or commencement of such Good Reason;
 
(v)           By the Executive without Good Reason upon 30 days prior written
notice; or
 
(vi)           By the event of Executive’s death during the Term.
 
(b)           “Cause” shall mean (i) Executive’s willful failure or refusal to
perform in all material respects the services required of him hereby, (ii)
Executive’s willful failure or refusal to carry out any proper and material
direction by the President and CEO or Board of Directors with respect to the
services to be rendered by him hereunder or the manner of rendering such
services, (iii) Executive’s willful misconduct in the performance of his duties
hereunder, (iv) Executive’s commission of an act of fraud, embezzlement or theft
or a felony involving moral turpitude, (v) Executive’s use or disclosure of
confidential information (as defined in Section 10 of this Agreement), other
than for the benefit of the Company in the course of rendering services to the
Company or (vi) Executive’s engagement in any activity prohibited by Section 11
or 12 of this Agreement.  For purposes of this Section 7, the Company shall be
required to provide Executive a specific written warning with regard to any
occurrence of subsections (b)(i), (ii) and (iii) above, which warning shall
include a statement of corrective actions and a 30 day period for the Executive
to respond to and implement such actions, prior to any termination of employment
by the Company pursuant to Section 7(a)(i) above.
 
(c)           “Good Reason” shall mean the Company’s material reduction or
diminution of Executive’s responsibilities and authority, other than for Cause,
without his consent.
 
8.           Separation Pay.
 
(a)           Subject to Executive’s execution and delivery to the company of
the Company’s standard form of Separation and Release Agreement, the Company
shall pay Executive an amount equal to the Separation Pay upon the occurrence of
the applicable Separation Event but in no case later than two and one-half
months following the year in which the Separation Event occurs.  Separation Pay
shall be payable in accordance with the Company’s payroll policy as constituted
from time to time, and shall be subject to withholding of all applicable
federal, state and local taxes and any other deductions required by applicable
law.  In the event of Executive’s death, the Company’s obligation to pay further
compensation hereunder shall cease forthwith, except that Executive’s legal
representative shall be entitled to receive his fixed compensation for the
period up to the last day of the month in which such death shall have occurred.
 
3

--------------------------------------------------------------------------------


 
(b)           Section 8(a) above shall not apply should Executive receive
severance benefits under the Company’s Change in Control Severance Benefit Plan.
 
(c)           “Separation Pay” shall mean a lump sum amount equal to twelve
months of Executive’s then effective salary.
 
(d)           “Separation Event” shall mean:  the Company’s termination of
Executive’s employment by the Company without Cause, during the Term; or (ii)
the termination of Executive’s employment by the Executive for Good Reason.
 
9.           All Business to be Property of the Company; Assignment of
Intellectual Property.
 
(a)           Executive agrees that any and all presently existing business of
the Company and all business developed by him or any other employee of the
Company including without limitation all contracts, fees, commissions,
compensation, records, customer or client lists, agreements and any other
incident of any business developed, earned or carried on by Executive for the
Company is and shall be the exclusive property of the Company, and (where
applicable) shall be payable directly to the Company.
 
(b)           Executive hereby acknowledges that any plan, method, data,
know-how, research, information, procedure, development, invention, improvement,
modification, discovery, design, process, software and work of authorship,
documentation, formula, technique, trade secret or intellectual property right
whatsoever or any interest therein whether patentable or non-patentable, patents
and applications therefor, trademarks and applications therefor or copyrights
and applications therefor (herein sometimes collectively referred to as
“Intellectual Property”) made, conceived, created, invested, developed, reduced
to practice and/or acquired by Executive solely or jointly with others during
the Term is the sole and exclusive property of the Company, as work for hire,
and that he has no personal right in any such Intellectual Property.  Executive
hereby grants to the Company (without any separate remuneration or compensation
other than that received by him from time to time in the course of his
employment) his entire right, title and interest throughout the world in and to,
all Intellectual Property, which is made, conceived, created, invested,
developed, reduced to practice and/or acquired by him solely or jointly with
others during the Term.
 
(c)           Executive shall cooperate fully with the Company, both during and
after his employment with or engagement by the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Intellectual Property.  Without limiting the foregoing, Executive
agrees that to the extent copyrightable, any such original works of authorship
shall be deemed to be "works for hire" and that the Company shall be deemed the
author thereof under the U.S. Copyright Act, provided that in the event and to
the extent such works are determined not to constitute "works for hire" as a
matter of law, Executive hereby irrevocably assigns and transfers to the Company
all right, title and interest in such works, including but not limited to
copyrights thereof.  Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
the Company may deem necessary or desirable in order to protect its rights and
interests in any Intellectual Property (at the Company’s expense) and agrees
that these obligations are binding upon his assigns, executors, administrators
and other legal representatives.  To that end, Executive shall provide current
contact information to the Company including, but not limited to, home address,
telephone number and email address, and shall update his contact information
whenever necessary.
 
4

--------------------------------------------------------------------------------


 
10.           Confidentiality.  Executive acknowledges his obligation of
confidentiality with respect to all proprietary, confidential and non-public
information of the Company, including all Intellectual Property.  By way of
illustration, but not limitation, confidential and proprietary information shall
be deemed to include any plan, method, data, know-how, research, information,
procedure, development, invention, improvement, modification, discovery,
process, work of authorship, documentation, formula, technique, product, idea,
concept, design, drawing, specification, technique, trade secret or intellectual
property right whatsoever or any interest therein whether patentable or
non-patentable, patents and applications therefor, trademarks and applications
therefor or copyrights and applications therefor, personnel data, records,
marketing techniques and materials, marketing and development plans, customer
names and other information related to customers, including prospective
customers and contacts at customers, price lists, pricing policies and supplier
lists of the Company, in each case coming into Executive’s possession, or which
Executive learns, or to which Executive has access, or which Executive may
discover or develop (whether or not related to the business of the Company at
the time this Agreement is signed or any information Executive originates,
discovers or develops, in whole or in part) as a result of Executive’s
employment by (either full-time or part-time), or retention as a consultant of,
the Company.  Executive shall not, either during the Term or for a period of ten
(10) years thereafter, use for any purpose other than the furtherance of the
Company’s business, or disclose to any person other than a person with a need to
know such confidential, proprietary or non-public information for the
furtherance of the Company’s business who is obligated to maintain the
confidentiality of such information, any information concerning any Intellectual
Property, or other confidential, proprietary or non-public information of the
Company, whether Executive has such information in his memory or such
information is embodied in writing, electronic or other tangible form.
 
All originals and copies of any of the foregoing, however and whenever produced,
shall be the sole property of the Company.  All files, letters, memoranda,
reports, records, data, sketches, drawings, program listings, or other written,
photographic, or other tangible or electronic material containing confidential
or proprietary information or Intellectual Property, whether created by me or
others, which shall come into Executive’s custody or possession, shall be and
are the exclusive property of the Company to be used by Executive only in the
performance of his duties for the Company.  All electronic material containing
confidential or proprietary information or Intellectual Property will be stored
on a computer supplied to Executive by the Company and, under no circumstances,
will it be transferred to a personal computer.  Executive will promptly deliver
to the Company and/or a person or entity identified by the Company all such
materials or copies of such materials and all tangible property of the Company
in Executive’s custody or possession, upon the earlier of (i) a request by the
Company or (ii) termination of employment or engagement by the Company.  After
such delivery, Executive will not retain any such materials or copies or any
such tangible property or any summaries or memoranda regarding same.
 
11.           Non-Competition Covenant.  As the Executive has been granted
options to purchase stock in the Company and as such has a financial interest in
the success of the Company’s business and as Executive recognizes that the
Company would be substantially injured by Executive competing with the Company,
Executive agrees and warrants that within the United States, he will not, unless
acting with the Company’s express prior written consent, directly or indirectly,
while an employee of the Company and during the Non-Competition Period, as
defined below, own, operate, join, control, participate in, or be connected as
an officer, director, employee, partner, stockholder, consultant or otherwise,
with any business or entity which competes with the business of the Company (or
its successors or assigns) as such business is now constituted or as it may be
constituted at any time during the Term of this Agreement; provided, however,
that Executive may own, and exercise rights with respect to, less than one
percent of the equity of a publicly traded company.  The “Non-Competition
Period” shall be a period of twelve months following termination of employment.
 
5

--------------------------------------------------------------------------------


 
Executive and the Company are of the belief that the period of time and the area
herein specified are reasonable in view of the nature of the business in which
the Company is engaged and proposes to engage, the state of its business
development and Executive’s knowledge of this business; however, if such period
or such area should be adjudged unreasonable in any judicial proceeding, then
the period of time shall be reduced by such number of months or such area shall
be reduced by elimination of such portion of such area, or both, as are deemed
unreasonable, so that this covenant may be enforced in such area and during such
period of time as is adjudged to be reasonable.
 
12.           Non-Solicitation Agreement.  Executive agrees and covenants that
he will not, unless acting with the Company’s express written consent, directly
or indirectly, during the Term of this Agreement or during the Non-Competition
Period (as defined in Section 11 above) solicit, entice or attempt to entice
away or interfere in any manner with the Company’s relationships or proposed
relationships with any customer, officer, employee, consultant, proposed
customer, vendor, supplier, proposed vendor or supplier or person or entity or
person providing or proposed to provide research and/or development services to,
on behalf of or with the Company.
 
13.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given on actual receipt after having
been delivered by hand, mailed by first class mail, postage prepaid, or sent by
Federal Express or similar overnight delivery services, as follows: (a) if to
Executive, at the address shown at the head of this Agreement, or to such other
person(s) or address(es) as Executive shall have furnished to the Company in
writing and, if to the Company, to John A. Herrmann, III, Esq., Corporate Legal
Affairs, 9920 Belward Campus Drive, Rockville, MD or to such other person(s) or
address(es) as the Company shall have furnished to Executive in writing.
 
14.           Assignability.  In the event of a change of control (as defined in
the Company’s Change of Control Severance Benefit Plan), the terms of this
Agreement shall inure to the benefit of, and be assumed by, the acquiring person
(as defined in the Company’s Change of Control Severance Benefit Plan).  This
Agreement shall not be assignable by Executive, but it shall be binding upon,
and to the extent provided in Section 8 shall inure to the benefit of, his
heirs, executors, administrators and legal representatives.
 
15.           Entire Agreement.  This Agreement and the Non-Disclosure,
Proprietary Information and Invention Assignment Agreement contain the entire
agreement between the Company and Executive with respect to the subject matter
hereof and there have been no oral or other prior agreements of any kind
whatsoever as a condition precedent or inducement to the signing of this
Agreement or otherwise concerning this Agreement or the subject matter
hereof.  Notwithstanding the foregoing, Executive acknowledges that he is
required as a condition to continued employment, to comply at all times, with
the Company’s policies affecting employees, including the Company’s published
Code of Ethics, as in effect from time to time.
 
16.           Equitable Relief.  Executive recognizes and agrees that the
Company’s remedy at law for any breach of the provisions of Sections 9, 10, 11
or 12 hereof would be inadequate, and he agrees that for breach of such
provisions, the Company shall, in addition to such other remedies as may be
available to it at law or in equity or as provided in this Agreement, be
entitled to injunctive relief and to enforce its rights by an action for
specific performance.  Should Executive engage in any activities prohibited by
this Agreement, he agrees to pay over to the Company all compensation,
remuneration or monies or property of any sort received in connection with such
activities; such payment shall not impair any rights or remedies of the Company
or obligations or liabilities of Executive which such parties may have under
this Agreement or applicable law.
 
17.           Amendments.  This Agreement may not be amended, nor shall any
change, waiver, modification, consent or discharge be effected except by written
instrument executed by the Company and Executive.
 
6

--------------------------------------------------------------------------------


 
18.           Severability.  If any part of any term or provision of this
Agreement shall be held or deemed to be invalid, inoperative or unenforceable to
any extent by a court of competent jurisdiction, such circumstances shall in no
way affect any other term or provision of this Agreement, the application of
such term or provision in any other circumstances, or the validity or
enforceability of this Agreement.  Executive agrees that the restrictions set
forth in Sections 10 and 11 above (including, but not limited to, the
geographical scope and time period of restrictions) are fair and reasonable and
are reasonably required for the protection of the interests of the Company and
its affiliates.  In the event that any provision of Section 11 or 12 relating to
time period and/or areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, said time period and/or areas of restriction
shall be deemed to become and thereafter be the maximum time period and/or areas
which such court deems reasonable and enforceable.
 
19.           Paragraph Headings.  The paragraph headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation hereof.
 
20.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the law of the State of Maryland, without regard
to the principles of conflict of laws thereof.
 
21.           Resolution of Disputes. With the exception of proceedings for
equitable relief brought pursuant to Section 16 of this Agreement, any disputes
arising under or in connection with this Agreement including, without
limitation, any assertion by any party hereto that the other party has breached
any provision of this Agreement, shall be resolved by arbitration, to be
conducted in Baltimore, Maryland, in accordance with the rules and procedures of
the American Arbitration Association. The parties shall bear equally the cost of
such arbitration, excluding attorneys’ fees and disbursements which shall be
borne solely by the party incurring the same; provided, however, that if the
arbitrator rules in favor of Executive on at least one material component of the
dispute, Company shall be solely responsible for the payment of all costs, fees
and expenses (including without limitation Executive’s reasonable attorney’s
fees and disbursements) of such arbitration. The Company shall reimburse
Executive for any such fees and expenses incurred by Executive in any calendar
year within a reasonable time following Executive’s submission of a request for
such reimbursement, which in no case shall be later than the end of the calendar
year following the calendar year in which such expenses were incurred. Executive
shall submit any such reimbursement request no later than the June 30th next
following the calendar year in which the fees and expenses are incurred. In the
event the arbitrator rules against Executive, Executive shall repay the Company
the amount of such reimbursed expenses no later than 180 days following the date
as of which such arbitrator’s decision becomes final. The provisions of this
Section 21 shall survive the termination for any reason of the Term (whether
such termination is by the Company, by Executive or upon the expiration of the
Term).
 
22.            Indemnification; Insurance.  The Executive shall be entitled to
liability and expense indemnification and reimbursement to the fullest extent
permitted by the Company’s current By-laws and Certificate of Incorporation,
whether or not the same are subsequently amended.  During the Term, the Company
will use commercially reasonable efforts to maintain in effect directors’ and
officers’ liability insurance no less favorable to Executive than that in effect
as of the date of this Agreement.
 
23.           Survival.  Sections 8 through 23 shall survive the expiration or
earlier termination of this Agreement, for the period and to the extent
specified therein.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed or caused to be executed under
seal this Agreement as of the date first above written.
 
[SEAL]
 

             
 
By:
/s/ Rahul Singhvi     Name:  Rahul Singhvi     Title: President & Chief
Executive Officer             EXECUTIVE:             /s/ Gregory Glenn     Rahul
Singhvi          



8

--------------------------------------------------------------------------------

